First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-3, 5-12 and 14-20 are pending in the present application.  Claims 10-12 and 14-20 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 1-3 and 5-9 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 102
The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Satoskar et al. (US 2014/0287030) is made moot by the cancellation of the instant 
claim.
The rejection of claims 1-3, 5, 6, 8 and 9 under 35 U.S.C. 102(a)(1) over Satoskar et al. (US 2014/0287030) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 4 under 35 U.S.C. 103 over Pan et al. (Phytochemistry, 2012, cited by applicant on IDS submitted 12/02/2020) and Dey et al. (J. Immunology, 2014, cited by applicant on IDS submitted 12/02/2020) in combination is made moot by the cancellation of the instant claim.

The rejection of claims 1-3 and 5-9 under 35 U.S.C. 103 over Pan et al. (Phytochemistry, 2012, cited by applicant on IDS submitted 12/02/2020) and Dey et al. (J. Immunology, 2014, cited by applicant on IDS submitted 12/02/2020) in combination is withdrawn.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Phytochemistry, 2012, cited by applicant on IDS submitted 12/02/2020), Dey et al. (J. Immunology, 2014, cited by applicant on IDS submitted 12/02/2020) and See et al. (US 6,015,576) in view of Berenson et al. (WO 2011/113013).
The instant claims are drawn to a composition comprising an immunomodulatory sterol of the structure of claim 1 and an antigen.
Pan et al. teaches pentalinonsterol:

    PNG
    media_image1.png
    113
    234
    media_image1.png
    Greyscale
has antileishmanial activity against various Leishmania 
Mexicana (see the entire article, especially Abstract; page 5, Section 2.2, compound 1; Fig. 1).
Dey et al. teaches genetically modified live-attenuated Leishmania donovani parasites cell lines (LdCen-/- and Ldp27-/-) are capable of inducing a host-protective immune response against L. Mexicana parasites (see the entire article, especially page 3525, last paragraph).
See et al. teaches
viral, bacterial and parasitic antigens may be incorporated into liposomes to generate long-term immunity;
the antigen may be an attenuated or killed microorganism; and
the combination of a liposome comprising an antigen, such as, leishmanic species, and a therapeutic drug (see the entire article, especially col. 4 lines 10-67; col. 5, lines 1-5; col. 10, lines 2-30.  
As recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    350
    714
    media_image2.png
    Greyscale

Thus, the combination of the compound as taught by Pan et al. and the antigen as taught by Dey et al. or See et al. to provide antileishmanial activity to a patient in need of treatment against Leishmania mexicana would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art as having antileishmanial activity.
Although, See does not disclose the “therapeutic agent” is specifically effective against Leishmanial infection, Berenson et al., teaches the combination of a “viral inducing agent” and an anti-infective agent against a specific disorder (see the entire article, especially paragraphs [00120], [00127], [00153]).  Therefore, the skilled artisan would have the reasonable expectation that the combination of a Leishmanic species antigen as taught by Dey or See and an antileishmanial agent as taught by Pan et al., would also be useful in treating Leishmanial infection.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
while See et al. contains a boilerplate language suggesting that a “therapeutic drug” may be combined with an antigen-containing pharmaceutical composition, the reference does not provide detail about what said therapeutic drug might be; and
as discussed by the Satoskar declaration, filed October 31, 2022, the skilled person would not have been motivated to include a therapeutic agent with an 
antigen; a therapeutic agent is intended to treat an on-going infection whereas a 
vaccine is administered to prevent the infection from occurring in the first place.
Applicant’s argument was considered but not persuasive for following reasons.

The examiner notes that the issue is not the difference between vaccines and 
anti-infective agents.  The issue is whether the combination of an antigen and an anti-infective agent would have been obvious to the skilled artisan in the art at the time of the present invention.  
Although, See et al. does not provide detail about what said therapeutic drug might be, the art teaches the combination of a “viral inducing agent” and an anti-infective agent against a specific disorder was known at the time of the present invention (see for example, Berenson et al. (WO 2011/113013), especially paragraphs [00120], [00127], [00153]).  Therefore, the skilled artisan would also have the reasonable expectation that the combination of a leishmania spp. antigen with an antileishmanial agent would also be useful in treating Leishmanial infection.  
Additionally, the examiner notes applicant argues the difference between a vaccine and a therapeutic agent, i.e., a therapeutic agent is intended to treat an on-going infection whereas a vaccine is administered to prevent the infection from occurring in the first place, as a reason the skilled artisan would not combine Pan and Day.  However, claim 8 recites “Mayrink’s vaccine, Convit’s vaccine” as antigens.
For these reasons, claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Phytochemistry, 2012, cited by applicant on IDS submitted 12/02/2020), Dey et al. (J. Immunology, 2014, cited by applicant on IDS submitted 12/02/2020) and See et al. (US 6,015,576) in view of Berenson et al. (WO 2011/113013).
The rejection of claim 7 under 35 U.S.C. 103 over Satoskar et al. (US 2014/0287030) in view of Dey et al. (J. Immunology, 2014, cited by applicant on IDS submitted 12/02/2020) is withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628